Case: 10-14028       Date Filed: 09/11/2012      Page: 1 of 2

                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 10-14028
                              ________________________

                          D.C. Docket No. 1:09-cv-01852-ODE

RICARDO WHITE,

                                                                       Plaintiff - Appellant,

                                            versus

STATE FARM FIRE AND CASUALTY COMPANY,

                                                                      Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                (September 11, 2012)

Before PRYOR and EDMONDSON, Circuit Judges, and HOPKINS,* District
Judge.


PER CURIAM:

       This case involves a dispute about the enforceability -- under Georgia law --

       *
          Honorable Virginia Emerson Hopkins, United States District Judge for the Northern
District of Alabama, sitting by designation.
                  Case: 10-14028        Date Filed: 09/11/2012       Page: 2 of 2

of an insurance policy’s requirement that lawsuits against the insurance company

be brought “within one year of the date of loss or damage.” The case returns to us

after we certified these two questions to the Supreme Court of Georgia: (1) “Did

the Georgia Insurance Commissioner act within his legal authority when he

promulgated Ga. Comp. R. & Regs. 120-2-20-.02, such that a multiple-line

insurance policy providing first-party insurance coverage for theft-related property

damage must be reformed to conform with the two-year limitation period provided

for in Georgia’s Standard Fire Policy, Ga. Comp. R. & Regs. 120-2-19-.01?” and

(2) “Is this action barred by the Policy’s one-year limitation period?” White v.

State Farm Fire & Cas. Co., 664 F.3d 860, 865 (11th Cir. 2011).1

      The Supreme Court of Georgia advises us that the answer is “no” to the first

question, and “yes” to the second question. White v. State Farm Fire & Cas. Co.,

728 S.E.2d 685 (Ga. 2012). In the light of these definite responses, we affirm the

district court’s grant of summary judgment in favor of State Farm.

      AFFIRMED.




      1
          The facts are set out in our initial opinion. See White, 664 F.3d at 862-63.

                                                  2